Wilde J.
delivered the opinion of the Court. As the plaintiff’s services, for which he demands compensation, were rendered on the application of Winslow, he must be considered as the contracting party, and alone liable to pay, unless I e contracted as the agent for the defendants, and' was authorized by them so to contract; and we are of opinion, considering the contract on which the question depends, that he was not so authorized.
The contract between Winslow and the defendants was a contract of sale of a shop and tools, of which he was to have a conveyance whenever the profits of his labor, which were to be received by the defendants, who were to furnish stock, should amount to the sum of $ 165 and interest. It is true, that Winslow contracted to work for the defendants as their agent; but this part of the agreement is to be understood in a restricted sense, which appears manifest from the other parts of the agreement. He was to have all the profits of his labor ; and he was in no sense their agent, except that he was to work their stock, and they were to receive the profits of his labor towards payment of the shop and tools, deducting only the amount necessary for the support of himself and family. In no part of the contract is he authorized, expressly or impliedly, to hire laborers on the defendants’ account; and there is no evidence to show that the plaintiff was hired on the defendants’ credit. We think, therefore, there is no ground upon which the defendants can be held liable in this action.

Judgment for defendants.